DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9, 10, 12 and 15-20 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted January 14, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The specification teaches the term “about” means a range of ± 10%, ± 5%, or ± 1% (see p. 5, lines 30-35). Thus, the limitations with the term “about” followed by a numerical value will be interpreted as including a range of within 10% of the value claimed.
The specification teaches “consisting essentially of trifluoroacetic acid and 1,2-ethanedithiol” means in particular that additional compounds can be present in the composition in small amounts wherein the term ”in small amounts” means in particular that additional compounds, such as impurities of the trifluoroacetic acid or/and 1,2-ethanedithiol, can be present in the composition of the invention or in the reaction mixture used in the method of the invention, in an amount of up to 1% v/v, up to 0.5% v/v, up to 0.2% v/v, up to 0.1% v/v, up to 0.05% v/v, or up to 0.02% v/v and if impurities were present, the percentage is expressed as w/v. See p. 6, lines 1-20. Therefore, the limitation “a composition consisting essentially of trifluoroacetic acid and 1,2-ethanedithiol” will be interpreted as a composition comprising  trifluoroacetic acid and 1,2-ethanedithiol and any additional compound in the amount of 1%, up to 0.5% v/v, up to 0.2%, up to 0.1%, up to 0.05% or up to 0.02% v/v (w/v).
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 10 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been withdrawn in view of the amendments filed February 14, 2022. 
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants argue the claimed invention under examination is unobvious because of unexpected results. See pages 5-19 in the response filed February 14, 2022. Applicants arguments have been fully considered by are not found persuasive. A modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art”. (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP §2144.05 (III. A). The prior art of record teaches cleaving polypeptides encompassed by the pending claims under temperature and compositional conditions Applicants are claiming produce surprising and unexpected polypeptide yield. The prior art teach cleaving polypeptides in the temperature range of 25 ± 5°C (i.e., 20-30 °C). See Bai et al. The prior art further teach cleaving polypeptides that comprise methionine, like lixisenatide tested in the examples of the instant specification), with compositions comprising only TFA and EDT (no water). See Maier et al. In addition, the prior art strongly advises to perform sample cleavage experiments using different cocktail compositions and compare the qualitative and quantitative recovery before choosing the final cocktail comopsitions. See ChemPep. Applicants allegations of unexpected peptide yield of the GLP-1 analog, lixisenatide, using a cleavage cocktail of 8.25/.25 ml of TFA/EDT at 26°C are not found persuasive because the alleged surprising peptide yield is a demonstration of routine optimization within prior art conditions resulting in a difference in peptide yield (degree) rather than a difference in kind. Applicants have provided no evidence indicating the results shown (i.e., increased peptide yield) are different in kind from what was already known and suggested in the prior art. There is insufficient evidence indicating that the increase in peptide yield is a difference in kind and not just a difference in the degree of peptide yield. 
Applicants argue there is no motivation to change the conditions used in Bai et al. for those according to Meier et al. because Meier et al. does not disclose or suggest any yield for the cleavage or associated issued with the cleavage. See page 17, 1st and 2nd paragraph in the remarks filed February 14, 2022. Applicants’ arguments have been fully considered but are not convincing. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to use TFA/EDT taught by Meier et al. is because Meier et al. specifically teaches to cleavepeptides that comprise a methionine in the sequence, like exendin-4 taught by Bai et al. and lixisenatide used in the Examples of the instant application, with a mixture of 95%TFA/5%EDT.
Applicants argue hindsight reasoning. See page 17, 3rd paragraph in the remarks. Applicants’ argument has been considered but is not found persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue the composition taught by Meier et al. is used for the cleavage of peptides with methionine which is in contrast with the cleavage composition of the method that is used for cleavage of GLP-1 peptides. See p. 17, continuing paragraph in the remarks filed February 14, 2022. Applicants’ argument has been fully considered but is not persuasive. The claims encompass are not limited to GLP-1 peptides but include peptides that comprise methionine, such as exendin-3 and exendin-4. Therefore, the teaching of Meier et al. is applicable to the present claims. Secondly, Applicants allegations of unexpected results are supported with a polypeptide that comprises a methionine in the sequence, lixisenatide. Therefore, Applicants discovery to cleave peptides comprising a methionine with a composition consisting essentially of TFA and EDT was known in the prior art.
Applicants further argue ChemPep teaches away from the claimed invention because the cleavage cocktails taught by ChemPep contain water and ChempPep provides a motivation to replace EDT. See pages 18-19 in the response filed February 14, 2022. Applicants’ arguments have been fully considered but are not found persuasive. 
With regard to the presence of water, it is noted that the presence of water in the claimed composition is not excluded from the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The phrase “consisting essentially of trifluoroacetic acid and 1,2-ethanedithiol” means in addition to TFA and EDT, compounds can be present in the composition of the invention or in the reaction mixture used in the method of the invention, in an amount of up to 1% v/v, up to 0.5% v/v, up to 0.2% v/v, up to 0.1% v/v, up to 0.05% v/v, or up to 0.02% v/v. See the specification, page 6, lines 1-20.. The phrase does not exclude water.
With regard the motivation to replace EDT as a teaching away from using EDT, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  ChemPep states “silane derivatives (TES, TIS) can successfully replace the malodorous EDT”. This teaching is not a teaching away but a suggestion of alternative compounds that can be used. 
Therefore, the reasons set forth above, the rejection of claims 1-4, 6, 7, 9-12 and 15-18 under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2013/0289241 A1; published 2013) in view Meier et al. (US 2011/0286982 A1; published 2011)  and the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2013/0289241 A1; published 2013) in view Meier et al. (US 2011/0286982 A1; published 2011) as applied to claim 1 and in further view of ChemPep Inc., (“Fmoc Solid Phase Peptide Synthesis”, 2007, 11 pages) are maintained.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained. 
Claims 1-4, 6, 7, 9, 10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2013/0289241 A1; published 2013) in view Meier et al. (US 2011/0286982 A1; published 2011).
Regarding present claims 1-4, 6, 7, 9, 10, 12 and 15-18, Bai et al. teach a method of synthesizing exenatide (exendin-4) by solid phase synthesis comprising 1) mixing an Fmoc-Rink amide AM resin with a deprotecting agent to obtain a Rink amide AM resin; 2) condensing an Fmoc-Ser( tBu )-0 H with the Rink amide AM resin to obtain an Fmoc-Ser(tBu)-Rink amide AM resin; 3) repeating the Fmoc deprotection and the condensation between an amino acid and a polypeptide on the resin, and condensing an amino acid with a polypeptide on the resin from the C-terminal to the N-terminal, to form a polypeptide resin; and 4) separating the polypeptide and the resin on the polypeptide resin. See the abstract, paragraphs [0009-0012, 0071-0086]. Bai et al. teach separating the polypeptide with contacting the resin with a cutting agent comprising TFA, TIS, thioanisole and water for 2-3 hours after the temperature rises to 25± 5°C with stirring. See paragraph [0082].
The difference between the teachings of Bai et al. and the claimed invention is, Bai et al. does not teach the cutting agent consists essentially of trifluoroacetic acid and 1,2,-ethandithiol as claimed.
Meier et al. teach general synthesis of Glucagon analogs like exendin-4 (see paragraphs [0125-0127]). Meier et al. suggest cleaving peptides that comprise a methionine in the sequence with a mixture of 95/5% TFA/EDT (v/v) (see paragraph [0126]). 
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill in the art to substitute the cleavage solution of Meier et al. for the cleavage solution of Bai et al. to arrive at the presently claimed invention. The artisan would have been motivated to do so because exenatide (exendin-4) comprises a methionine in the sequence. There is a reasonable expectation of success because Meier et al. suggest utilizing TFA/EDT for glucagon analogues that comprise a methionine.
Regarding present claims 2 and 18, the solid phase is Rink amide.
Regarding present claim 3, the polypeptide is bound to the Rink amide resin by an AM linker (aminomethylpolystyrene linker).
Regarding present claim 4, Meier et al. teach 95% TFA and 5% EDT.
Regarding present claims 6 and 16, Bai et al. teach raising the temperature of the cooled cleavage cocktail to 25± 5°C which constitutes the solid phase to which the polypeptide is bound is contacted with the composition at about 26°C (23.4°C-28.6°C). The claims are obvious because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Regarding present claims 7 and 17, the contact is for 2-3 hours. The claim is obvious because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Regarding present claims 9, and 12, the peptide synthesized is exenatide (exendin-4; GLP-1 analog).
Therefore, at the time of effective filing date of the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

The rejection is maintained. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2013/0289241 A1; published 2013) in view Meier et al. (US 2011/0286982 A1; published 2011) as applied to claim 1 and in further view of ChemPep Inc., (“Fmoc Solid Phase Peptide Synthesis”, 2007, 11 pages).
The teachings of Bai et al. and Meier et al. are discussed above. Although Meier et al. teach a composition comprising 95%TFA (about 97% v/v of TFA), Meier et al. and Bai et al. do not teach the composition comprising about 3% v/v of EDT.
ChemPep, Inc. teachings are directed to procedures of synthesizing and cleaving polypeptides using solid phase synthesis. See Pages 1-11. ChemPep, Inc. teach EDT is the most common and efficient scavenger for peptides containing sensitive amino acids such as Cys, Met, Ser, Thr, Tyr and Trp. See page 8/11. ChemPep, Inc. further strongly advises to perform sample cleavages using different cocktail compositions and to compare the qualitative and quantitative recovery before choosing the final one. See page 8/11. 
Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to modify the cleavage cocktail of Meier et al. and optimize the amount of the scavenger EDT and TFA in the cleavage cocktail to have any appropriate value including the claimed amounts of about 97% v/v TFA and about 3% v/v EDT in order to achieve a particular desired recovery of the peptide containing methionine, like exenatide of Bai et al. 
Therefore, at the time of effective filing date of the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

The rejection is new as necessitated by amendment. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2011/0286982 A1; published 2011) in view of Kluczyk et al. (“Microwave-assisted TFA cleavage of peptides from Merrifield resin”, Journal of Peptide Science, 2009, pages 31-39), CEM Coroporation (“Application Note: Peptide Cleavage and Protected Cleavage Producers, 2017, 2 pages) and ChemPep Inc., (“Fmoc Solid Phase Peptide Synthesis”, 2007, 11 pages).
The teachings of Meier et al. are directed to glucagon analogues. Meier et al. teach exendin-4. See Table 3. Exendin-4 is a glucagon analog that comprises a methionine in the amino acid sequence as evidenced by PubChem. Meier et al. teach steps of synthesizing the glucagon analogs on a microwave assisted synthesis. See paras. [0125-0126]. Meier et al. teach cleaving for peptides that comprise methionine in the sequence, like exendin-4, with a mixture of TFA and EDT is used. See para. [0126]. The 95/5% (v/v) TFA/EDT mixture does not comprise water. 95% of TFA is about 97% v/v of TFA.
The difference between claim 19 and the teachings of Meier et al. is the reaction temperature at which the solid phase is contacted with the cleavage composition and the cleaving composition does not comprise about 3%v/v EDT.  
Kluczyk et al. teach microwave-assisted (MW) reactions are of special interest to the chemical community due to faster reaction times, cleaner reactions and higher product yields.See the abstract. Kluczyk et al. teach method of releasing peptides from solid support under microwave irradiation at maximum temperatures of 35°C, 80°C, and between 60-80°C. See page 31, left col. -2nd paragraph.
CEM Corporation teaches that cleaving peptides from solid supports can occur at room temperatured or heated to 38°C. See page 1 of 2. CEM Corporation teaches that in Fmoc synthesis, the removal of the peptide from the solid suppoprt is typically accomplished with TFA. See page 1 of 2. CEM Corporation also teaches that various molecules are added to the TFA to prevent the cleaved protecting groups from reattaching to the peptide and the particular scavengers utilized are dependent on the specific peptide sequence. See page 1 of 2. 
ChemPep, Inc. teachings are directed to procedures of synthesizing and cleaving polypeptides using solid phase synthesis. See Pages 1-11. ChemPep, Inc. teach EDT is the most common and efficient scavenger for peptides containing sensitive amino acids such as Cys, Met, Ser, Thr, Tyr and Trp. See page 8/11. ChemPep, Inc. further strongly advises to perform sample cleavages using different cocktail compositions and to compare the qualitative and quantitative recovery before choosing the final one. See page 8/11. 
At the time of the effective filing date of the claimed invention it would have been obvious to the artisan of ordinary skill in the art to combine the teachings of Meier et al. with CEM Corporation, ChemPep, Inc. and Kluczyk et al. to arrive at the claimed invention. It would have to cleave the peptides at a temperature above room temperature because cleaving at elevated temperatures produce higher peptide yields as taught by Kluczyk et al. It would have been obvious to optimize the amount of EDT to any appropriate value include one at the claimed about 3% EDT in order to prevent the cleaved products from reattaching to the solid support at taught by CEM Corporation and to achieve a particular desired recovery of the peptide.
Therefore, at the time of effective filing date of the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

The rejection is new, necessitated by amendment. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2011/0286982 A1; published 2011) in view of view of Kluczyk et al. (“Microwave-assisted TFA cleavage of peptides from Merrifield resin”, Journal of Peptide Science, 2009, pages 31-39) and CEM Coroporation (“Application Note: Peptide Cleavage and Protected Cleavage Producers, 2017, 2 pages) as evidenced by National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 56669849, Exendin 4 (Heloderma suspectum). Retrieved May 6, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/Exendin-4-_Heloderma-suspectum.
The teachings of Meier et al. are directed to glucagon analogues. Meier et al. teach exendin-4. See Table 3. Exendin-4 is a glucagon analog that comprises a methionine in the amino acid sequence as evidenced by National Center for Biotechnology Information. Meier et al. teach steps of synthesizing the glucagon analogs on a microwave assisted synthesis. See paras. [0125-0126]. Meier et al. teach cleaving for peptides that comprise methionine in the sequence, like exendin-4, with a mixture of TFA and EDT is used. See para. [0126]. The 95/5% (v/v) TFA/EDT mixture does not comprise water.
The difference between claim 20 and the teachings of Meier et al. is the reaction temperature at which the solid phase is contacted with the cleavage composition.
Kluczyk et al. teach microwave-assisted (MW) reactions are of special interest to the chemical community due to faster reaction times, cleaner reactions and higher product yields.See the abstract. Kluczyk et al. teach method of releasing peptides from solid support under microwave irradiation at maximum temperatures of 35°C, 80°C, and between 60-80°C. See page 31, left col. -2nd paragraph.
CEM Corporation teaches that cleaving peptides from solid supports can occur at room temperatured or heated to 38°C. See page 1 of 2. CEM Corporation teaches that in Fmoc synthesis, the removal of the peptide from the solid suppoprt is typically accomplished with TFA. See page 1 of 2. CEM Corporation also teaches that various molecules are added to the TFA to prevent the cleaved protecting groups from reattaching to the peptide and the particular scavengers utilized are dependent on the specific peptide sequence. See page 1 of 2. 
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to apply the cleavage technique at temperatures above room temperature taught by Kluczyk et al. and CEM Corporation to the method of making glucagon analogs that comprise methionine, like exendin-4, taught by Meier et al. to arrive at the presently claimed invention. The artisan would have been motivated to increase the temperature because cleavage at elevated temperature produce higher product yields as taught by Kluczyk et al.  . 
Therefore, at the time of effective filing date of the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Summary
Claims 1-7, 9, 10, 12 and 15-20 are rejected under 35 U.S.C. 103.
Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658